Citation Nr: 0727874	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of exposure to herbicides.

3.  Entitlement to service connection for residuals of a 
right foot injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and daughter


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1975 
and received an honorable discharge.  He also served on 
active duty from August 1975 to January 1979 and was 
discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied the veteran's claims 
seeking entitlement to service connection for hypertension, 
diabetes mellitus, right foot disorder, and right knee 
disorder.  Subsequently, the RO, in a January 2006 rating 
decision, granted service connection for a right knee 
disorder.  The grant of service connection represents a 
complete grant of that benefit sought on appeal.  Thus, the 
Board does not have jurisdiction over that issue.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).   

In January 2007, the appellant testified at the RO before the 
undersigned Veterans Law Judge (Travel Board hearing); a copy 
of the hearing transcript is associated with the record.

The issues of entitlement to service connection for diabetes 
mellitus and residuals of a right foot injury are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.




FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the hypertension and active military service.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letters dated in August 2003, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5301(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish service connection, of what VA would do 
or had done, and what evidence he should provide, asked the 
veteran to send in information describing additional evidence 
or the evidence itself, and informed the appellant that it 
was his responsibility to help VA obtain evidence maintained 
by state or local governmental authorities and medical, 
employment or other non-government records necessary to 
support his claims.  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  The claims 
file contains the veteran's service medical and personnel 
records and DD Forms 214.  Further, the AOJ has obtained the 
veteran's VA and private treatment records and examination 
reports.  In January 2007, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge.  The Board finds 
that AOJ has obtained, or made reasonable efforts to obtain, 
all evidence which might be relevant to the issue addressed 
in this decision and that VA has satisfied, to the extent 
possible, the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection for hypertension 
is being denied, no disability rating or effective date will 
be assigned, so the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

The veteran contends that his hypertension was incurred in 
military service.  At the aforementioned hearing on appeal, 
the veteran testified to having been monitored for 
hypertension prior to his discharge from service.  However, 
service medical records fail to show a diagnosis for 
hypertension.  The veteran's highest blood pressure readings 
were, in May 1975, at 128 over 92 and 132 over 84.  An August 
1975 physical examination report shows that the veteran's 
blood pressure decreased down to 114 over 80.  At his 
separation examination, in December 1978, the veteran did not 
report any problems with his blood pressure, which was 
measured to be 108 over 78.  No diagnosis of hypertension was 
given and the veteran was found to be clinically normal upon 
discharge.

Post-service medical evidence includes private treatment 
records from the Cascades East Family Practice Center, 
between June 1999 and March 2003, and the Merle West Medical 
Center, between October 2001 and December 2002.  Treatment 
records from the White City VA Medical Center (VAMC) between 
September 2002 and August 2006 are also included.  A medical 
entry made in June 1999 by a physician at Cascade East showed 
that the veteran did not have a diagnosis of hypertension at 
that time.  A review of the treatment records show that the 
veteran was first treated for hypertension in December 2001; 
approximately 22 years after discharge from service.  From 
then on, treatment records show that the veteran continued to 
receive treatment for his hypertension.  However, these 
treatment records do not contain any medical opinions linking 
the veteran's hypertension to his military service.

Further, service connection for hypertension may not be 
presumed under 38 C.F.R. §§ 3.307, 3.309 since the condition 
did not manifest to a compensable degree within one year of 
separation from military service.

Given the above, the Board finds that there is no evidence 
establishing that the veteran's hypertension occurred during 
his military service.  Further, his hypertension was not 
diagnosed until 22 years after service; thus, the condition 
did not manifest within one year of separation.  Therefore, 
no further VA medical examination is necessary prior to the 
final adjudication of this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In the absence of competent medical 
evidence linking hypertension to service, the appellant's 
claim must be denied. 

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that he or his representative 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as medical experts for his 
statements to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for hypertension is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

The duty to assist includes verifying service records when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Regarding the veteran's claim for diabetes mellitus, type II, 
service connection can be established under presumptive 
provisions; to include disease(s) associated with exposure to 
certain herbicide agents.  Under 38 C.F.R. § 3.307(a)(6) 
(2006), a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
the contrary.  See 38 C.F.R. § 3.307(a)(6), (d) (2006).  In 
other words, if a veteran was exposed to an herbicide agent 
during active service, then, any disease that he has 
incurred, if found under 38 C.F.R. § 3.309(e) (2006), shall 
be service connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e) (2006) lists 
the diseases associated with exposure to certain herbicide 
agents, to include Type II diabetes.

At the Travel Board hearing, the veteran testified that he 
served aboard the U.S.S. Mauna Kea (AE 22) and participated 
on offloading missions in Vietnam.  Essentially, the veteran 
would take smaller boats from the Mauna Kea to deliver 
weapons on land.  Service personnel records confirm that the 
veteran was assigned to the U.S.S. Mauna Kea (AE 22); 
however, there were no documentations of the veteran's entry 
into Vietnam.  The veteran's representative indicated that 
the ship log from the U.S.S. Mauna Kea (AE 22) may contain 
documentation of the veteran's claimed trips into Vietnam.  
On remand, the AOJ must obtain deck log book entries of the 
U.S.S. Mauna Kea (AE 22) that could provide whether the 
veteran participated in the offloading of weapons to Vietnam 
via smaller boats.  

In July 2007, the Board received new evidence in support of 
the veteran's claim for service connection for diabetes 
mellitus, type II, and residuals of a right foot injury.  
This evidence was received subsequent to the AOJ's August 
2006 supplemental statement of the case (SSOC) and was not 
accompanied by a signed waiver of AOJ consideration of that 
evidence. Therefore, the case must be remanded for AOJ's 
consideration of the evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 19.31 (holding that the 
appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless he waives 
such consideration in writing).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), the Department of the 
Navy, the Navy Safety Center, and the 
Naval Historical Center and provide 
command histories and deck log book 
records of the U.S.S. Mauna Kea (AE 22) 
and request verification of whether the 
veteran participated in the offloading of 
weapons to Vietnam via small boats.  Any 
response and/or additional records must 
be associated with the claims file.

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
service connection claims for type II 
diabetes mellitus, due to herbicide 
exposure, and residuals of a right foot 
injury, to include consideration of all 
additional evidence received since the 
issuance of the August 2006 supplemental 
statement of the case.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


